

Exhibit 10.22


[FORM OF EXECUTIVE OFFICER RESTRICTED STOCK AWARD AGREEMENT]




INVENTIV HEALTH, INC.


RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT, dated ________________, is made between inVentiv Health, Inc., a
Delaware corporation (the "Company"), and ___________________________ (the
"Executive").


1. Restricted Stock Award. Subject to the terms and conditions set forth in this
Agreement, the Company hereby grants to the Executive, as of the date hereof
(the "Grant Date"), an award of X,XXX shares of common stock, par value $.001
per share, of the Company (the "Restricted Stock"). The Restricted Shares are
granted under the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the
"Plan") and shall be governed by terms of the Plan, the terms of which are
incorporated by reference into this Restricted Stock Award Agreement. Subject to
the terms of this Agreement, the Executive shall be entitled to exercise and
enjoy all rights and entitlements, and will be subject to all obligations and
restrictions, of ownership of the Restricted Stock as set forth in the Company's
Certificate of Incorporation, as amended, including without limitation the
right, subject to Section 7.3 of the Plan, to participate in all dividends and
distributions with respect to the Company’s Common Stock.


2. Restrictions. The following restrictions shall apply to each share of
Restricted Stock: (i) until such Restricted Stock vests in accordance with
Section 3 hereof, one or more stock certificates representing the Restricted
Stock will be issued in the Executive's name, but will be held in custody by the
Company or an escrow agent (which may be a brokerage firm) appointed by the
Company, and the Executive will not sell, assign, transfer or otherwise encumber
any such unvested shares of Restricted Stock, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Company, provided that the Executive
may assign or transfer unvested shares of Restricted Stock with the consent of
the Committee to (a) the Executive’s spouse, children or grandchildren
(including any adopted and step children or grandchildren), (b) to a trust or
partnership for the benefit of one or more of the Executive or the persons
referred to in clause (a), or (c) for charitable donations; provided that the
recipient shall be bound by and subject to all of the terms and conditions of
the Plan and this Agreement and shall execute an agreement satisfactory to the
Company evidencing such obligations; and provided further that such Executive
shall remain bound by the terms and conditions of the Plan; (ii) the stock
certificate or certificates representing the Restricted Stock shall initially
bear the legends provided for in Sections 8(a) and 8(b) below; (iii) except as
provided in Section 3(b), upon termination of the Executive's employment with
[or provision of services as a director or, to the extent determined by the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”), an independent contractor to] the Company for any reason
whatsoever, with or without cause, whether voluntarily or involuntarily, all
shares of Restricted Stock which had not vested as of the date of such
termination will be forfeited and returned to the Company, and all rights of the
Executive or the Executive's heirs in and to such shares will terminate, unless
the Committee determines otherwise in its sole and absolute discretion. Subject
to applicable law, the Executive may sell, transfer, assign, give, place in
trust, or otherwise dispose of or pledge, grant a security interest in, or
otherwise encumber vested shares of Restricted Stock.


3. Vesting of Restricted Stock. (a) The Restricted Stock will vest as follows:



·  
XX % of such shares of Restricted Stock shall vest on (1st anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (2nd anniversary of grant
date);




·  
XX % of such shares of Restricted Stock shall vest on (3rd anniversary of grant
date); and




·  
XX % of such shares of Restricted Stock shall vest on --------------(4th
anniversary of grant date).



(b) [For executive officers with employment agreements containing acceleration
provisions: All unvested shares of Restricted Stock will immediately become
vested upon the occurrence of an event specified in the Employment Agreement
between the Company and the Executive as having the effect of accelerating the
vesting of an award of restricted shares of Common Stock of the Company, to the
extent and upon the terms and conditions set forth in such agreement. Such
rights of acceleration are in addition to, and not in lieu of, any provision in
the Plan for acceleration of vesting of restricted shares of Common Stock based
on the same or similar events that is, by the terms of the Plan, otherwise
applicable hereto.]


[For other executive grants: In the event that the Executive’s employment with
the Company or its successor company (or a subsidiary thereof) is terminated
“Without Cause” (as defined in the existing Employment Agreement between the
Executive and the Company) upon or before six (6) months following a Change of
Control (as defined in the Plan) of the Company in which the successor company
assumes or substitutes for the shares of Restricted Stock, all unvested shares
of Restricted Stock will immediately become vested.]


4. Effect of Vesting. Subject to the provisions of this Agreement, upon the
vesting of any shares of Restricted Stock, the Company will deliver to the
Executive a certificate or certificates for the number of shares of Restricted
Stock which had so vested, endorsed with the legend provided for in Section
8(b). Alternatively, the Company may elect to deliver vested shares of
Restricted Stock electronically, and if it does so, the Executive agrees to
establish an account with a brokerage firm selected by the Company for the
purpose of receiving such shares. Subject to applicable law, the Executive may
sell, transfer, assign, give, place in trust, or otherwise dispose of or pledge,
grant a security interest in, or otherwise encumber vested shares of Restricted
Stock.


5. Tax Withholding. It is a condition to the award of the Restricted Stock to
the Executive that the Executive make arrangements satisfactory to the Company
to satisfy all tax withholding amounts and other required deductions with
respect to the Restricted Stock. The Executive will be permitted to satisfy
these obligations by (i) making a cash payment to the Company or (ii) directing
the Company to sell vested shares of Restricted Stock in an amount sufficient to
generate net proceeds equal to or exceeding the amount of such obligations. If
the Executive does not satisfy such obligations as and when the same become due,
the Company will withhold a number of shares of Restricted Stock having a value,
determined in the sole discretion of the Company, equal to the amount of the
unsatisfied obligations and the Executive will have no further interest in the
withheld shares or any proceeds thereof and will have no right to be compensated
therefor.


6. Regulatory Compliance. The issuance and delivery of any stock certificates
representing vested shares of Restricted Stock may be postponed by the Company
for such period as may be required to comply with any applicable requirements
under the federal securities laws or under any other law or regulation
applicable to the issuance or delivery of such shares. The Company shall not be
obligated to deliver any vested shares of Restricted Stock to the Executive if
the Company believes that such delivery would constitute a violation of any
applicable law or regulation.


7. Representations and Warranties. The Executive hereby represents and warrants
that the Restricted Stock awarded pursuant to this Agreement is being acquired
for the Executive's own account, for investment purposes and not with a view to
distribution thereof. The Executive acknowledges and agrees that any sale or
distribution of shares of Restricted Stock that have become vested may be made
only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act of 1933, as amended (the "Securities Act"), which
registration statement has become effective and is current with regard to the
shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act that is confirmed in a favorable written
opinion of counsel, in form and substance satisfactory to counsel for the
Company, prior to any such sale or distribution. The Executive hereby consents
to such action as the Board or the Company deems necessary or appropriate from
time to time to prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act or to implement the provisions
of this Agreement, including but not limited to placing restrictive legends on
certificates evidencing shares of Restricted Stock (whether or not vested) and
delivering stop transfer instructions to the Company's stock transfer agent.


8. Legends. (a) Each certificate representing any unvested shares of Restricted
Stock shall be endorsed with a legend in substantially the following form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CERTAIN
RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF (GRANT DATE), WHICH PROVIDES,
AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON THE TRANSFER AND ENCUMBRANCE OF
SUCH SHARES. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY"


(b) In addition to the legend set forth in paragraph (a) and above, until
registered under the Securities Act, each certificate representing shares of
Restricted Stock shall be endorsed with a legend in substantially the following
form:


"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.
SUCH SECURITIES MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
WITHOUT SUCH REGISTRATION, EXCEPT UPON DELIVERY TO THE COMPANY OF SUCH EVIDENCE
AS MAYBE SATISFACTORY TO COUNSEL FOR THE COMPANY TO THE EFFECT THAT ANY SUCH
TRANSFER SHALL NOT BE IN VIOLATION OF THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS OR ANY RULE OR REGULATION PROMULGATED
THEREUNDER";


9. Miscellaneous


(a) Construction. This Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on the Executive.


(b) Dilution. Nothing in this Agreement will restrict or limit in any way the
right of the Board to issue or sell stock of the Company (or securities
convertible into stock of the Company) on such terms and conditions as it deems
to be in the best interests of the Company, including, without limitation, stock
and securities issued or sold in connection with mergers and acquisitions, stock
and securities issued or sold in connection with investments in the Company,
stock issued or sold in connection with any stock option or similar plan, and
stock issued or contributed to any qualified stock bonus or employee stock
ownership plan.


(c) Notices. Any notice hereunder shall be in writing and personally delivered
or sent by registered or certified mail, return receipt requested, and addressed
to the Company at inVentiv Health, Inc., 200 Cottontail Lane, Vantage Court
North, Somerset, New Jersey 08873, Attention: Chief Financial Officer, or to the
Executive at 200 Cottontail Lane, Vantage Court North, Somerset, New Jersey
08873, subject to the right of any party hereto to designate at any time
hereafter in writing some other address.


(d) Counterparts. This Agreement may be executed in counterparts each of which
taken together shall constitute one and the same instrument.


(e) Governing Law. This Agreement, which constitutes the entire agreement of the
parties with respect to the grant to the Executive of the Restricted Stock,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to principles thereof regarding conflict
of laws.


(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company and the Executive.


(h) Forfeiture of Restricted Stock. The Restricted Stock is subject to
forfeiture upon a determination by the Committee that the Executive has engaged
in any of the conduct described in the first sentence of Section 13.5 of the
Plan and that the Restricted Stock should be forfeited as a consequence.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


INVENTIV HEALTH, INC.








By: ___________________________________
Name:
Title:








____________________________________
Executive 